Exhibit 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT is entered into as of the date set forth below by and between
HARRAH’S ENTERTAINMENT, INC. (“Company”) and GARY W. LOVEMAN (“Executive”).

WHEREAS, on September 4, 2002 the Company and Executive entered into an
Employment Agreement (“Agreement”), as amended on October 31, 2005;

WHEREAS, the Company and Executive jointly desire to modify the Agreement’s
existing expiration date of January 1, 2008;

THEREFORE, the Company and Executive agree as follows:

1. Section 1 of the Agreement is modified to provide that the Agreement shall
expire on the earlier of (i) June 1, 2008, or (ii) the date of the close of the
proposed acquisition of the Company by affiliates of TPG and Apollo Management,
L.P. (“Acquisition”), provided, however, that if the Acquisition closes prior to
January 1, 2008, the Agreement’s expiration date shall remain January 1, 2008.

IN WITNESS WHEREOF, the parties hereto have knowingly and voluntarily executed
the Agreement as of the day and year first written below.

 

GARY W. LOVEMAN

   HARRAH’S ENTERTAINMENT, INC.

/s/ GARY W. LOVEMAN

   /s/ MICHAEL D. COHEN       

Date:                                     
                                                                    

   Date: December 31, 2007